DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing an interventional device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 April 2022.
Accordingly, claims 1-17 remain pending. Claims 14-17 are withdrawn from further consideration. Claims 1-13 are hereinafter examined on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.78.

Claim Objections
Claim 1 is objected to because of the following informalities: the “(102)” needs to be deleted.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: the abbreviation “PSA” should be in parenthesis.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities: the “(α)” needs to be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “minor” in claim 2 is a relative term which renders the claim indefinite. The term “minor” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the claim will be regarded as “forms only a portion of”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, and 7-12  rejected under 35 U.S.C. 103 as being unpatentable over De Wijs et  al., (WO2017013224A1) (hereinafter “De Wijs”) in view of Maguire et al., (EP1159036B1) (hereinafter “Maguire”).

Regarding claim 1, De Wijs teaches an interventional device (fig. 8A and 8B pg. 11 line 29-34, the transducer laminate is applied onto a separate elongate device N pg. 10 line 31-32 the invention is applied to shaft such as a needle) comprising: an elongated shaft having a longitudinal axis (fig. 8A AN is the longitudinal axis); 
an ultrasound transducer (pg. 5 line 21 transducer layer TY, pg. 4 line 8-9 the transducer is an ultrasound transducer); 
an adhesive layer (fig. 1C AC1 pg. 7 line 19 adhesive coating AC1); and
wherein the ultrasound transducer is disposed on the elongated shaft such that the ultrasound transducer has an axial extent along the longitudinal axis (fig. 8A transducer layer TY is along the longitudinal axis AN).
However De Wijs fails to explicitly disclose a protective tube formed from a heat-shrink material, wherein at least along the axial extent of the ultrasound transducer the protective tube surrounds the ultrasound transducer and the adhesive layer is disposed between the ultrasound transducer (102) and the protective tube such that the adhesive layer adheres to an inner surface of the protective tube.
However in the same catheter field of endeavor, Maguire teaches a protective tube formed from a heat-shrink material ([0137] the heat-shrink tubing seals the epoxy coated transducer) wherein at least along the axial extent of the ultrasound transducer the protective tube surrounds the ultrasound transducer and the adhesive layer is disposed between the ultrasound transducer (102) ([0137] the heat-shrink tubing seals the epoxy coated transducer) and the protective tube such that the adhesive layer adheres to an inner surface of the protective tube (fig. 10d [0136] medical grade epoxy such as Epotek 301 is applied over the transducer, and [0137] is surrounded by #1044 heat-shrink tubing).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of De Wijs to have the transducer surrounded by medical epoxy and heat-shrink tubing as seen in Maguire, as this would protect the transducer surface, help acoustically match the transducer to the load, and make the device more robust (see Maguire [0138]).

	Regarding claim 2 De Wijs as modified by Maguire teaches the interventional device according to claim 1, however De Wijs fails to explicitly disclose the adhesive layer has an axial extent that is within, and forms only a minor portion of, an axial extent of protective tube. 
	However in the same catheter field of endeavor, Maguire teaches the adhesive layer has an axial extent that is within, and forms only a minor portion of, an axial extent of protective tube ([0139] the heat-shrink tubing extends beyond the epoxy and surrounds the #1003 inner member, which would have a smaller diameter than the #1003’ inner member (fig. 10b) and when the tubing shrinks, and would result in the adhesive layer having an axial extent within the adhesive layer only forms a minor portion of the heat-shrinking tube).
	It would have been obvious to one of ordinary skill in the art at the time to modify the device of De Wijs to have the transducer surrounded by medical epoxy and heat-shrink tubing as seen in Maguire, as this would protect the transducer surface, help acoustically match the transducer to the load, and make the device more robust (see Maguire [0138]).

	Regarding claim 3, De Wijs as modified by Maguire teaches the interventional device according to claim 1, wherein De Wijs further teaches the adhesive layer comprises a pressure sensitive adhesive, PSA, layer (pg. 4 line 6-7 AC coatings may be a pressure sensitive adhesive coating).

	Regarding claim 4, De Wijs as modified by Maguire teaches the interventional device according to claim 1, wherein De Wijs further teaches the adhesive layer extends axially beyond the axial extent of the ultrasound transducer (fig. 1B-E the adhesive coatings AC are throughout the laminate, but not the transducer layer TY).

	Regarding claim 5, De Wijs as modified by Maguire teaches the interventional device according to claim 1, wherein the ultrasound transducer is disposed on the interventional device in the form of a band wrapped around the longitudinal axis of the elongated shaft (fig. 8A-8B the transducer layer TY forms a band on the device N around the axis AN). 
	
	Regarding claim 7, De Wijs as modified by Maguire teaches the interventional device according to claim 1, wherein De Wijs further teaches the ultrasound transducer comprises a piezoelectric material (pg. 6 line 16-17 transducer include piezoelectric layers).

	Regarding claim 8, De Wijs as modified by Maguire teaches the interventional device according to claim 1, wherein De Wijs further teaches the ultrasound transducer comprises a piezoelectric polymer layer selected from the group consisting of, PVDF, PVDF co-polymer such as polyvinylidene fluoride trifluoroethylene (P(VDF-TrFE)) layer (pg. 6 line 20-24 piezoelectrical material may be PVDF or P(VDF-TrFE)).

	Regarding claim 9, De Wijs as modified by Maguire teaches the interventional device according to claim 1, wherein De Wijs further teaches the elongated shaft is provided by a needle (fig. 8 pg. 11 line 29-34, the transducer laminate is applied onto a separate elongate device N pg. 10 line 31-32 the invention is applied to shaft such as a needle).

	Regarding claim 10, De Wijs as modified by Maguire teaches the interventional device according to claim 1, wherein De Wijs further teaches the elongated shaft is provided by a needle having a proximal end, a distal end, and a bevel (see annotated fig. 8A-B below), wherein the bevel is disposed at the distal end of the needle (see annotated fig. 8A-B below), and wherein the ultrasound transducer is disposed closer to the distal end than to the proximal end (see annotated fig. 8B below, the transducer layer TY is closer to the distal end).

    PNG
    media_image1.png
    533
    692
    media_image1.png
    Greyscale

Regarding claim 11, De Wijs as modified by Maguire teaches the device of claim 1, wherein De Wijs further teaches the ultrasound transducer (fig. 1a TY pg. 5 line 53) and the adhesive layer (fig. 1C AC1 pg. 5 line 21) are provided by a transducer strip (pg. 5 line 16, transducer laminate TL), 
wherein the transducer strip comprises:
the ultrasound transducer (fig. 1a TY);
the adhesive layer(fig. 1C AC1 pg. 5 line 21; and
a first edge (fig. 8A pg. 12 line 12-13 ETL1 transducer laminate edge) and an opposing second edge (fig. 8A pg. 12 line 12-13 ETL2 transducer laminate edge) the first edge and the second edge being separated by a width dimension (fig. 8A WTL is the width of the transducer laminate), and the first edge and the second edge each extending along a length direction of the transducer strip (see annotated fig. 8 A below), and 

    PNG
    media_image2.png
    537
    409
    media_image2.png
    Greyscale

wherein the ultrasound transducer is disposed on the transducer strip and extends along a transducer direction that forms an acute angle (a) with respect to the length direction of the transducer strip (fig. 8A TY is at an acute angle pg. 11 line 29-34),
wherein the adhesive layer covers the ultrasound transducer (fig. 1C adhesive coatingAC1 covers TY), and 
wherein the transducer strip is wrapped in the form of a spiral around the elongated shaft (fig. 8B the transducer laminate TL is wrapped around the N shaft in a spiral)  of the interventional device such that the ultrasound transducer forms a band around the elongated shaft (fig. 8A and 8B the transducer laminate TL is wrapped around the N shaft, and the transducer TY).

Regarding claim 12, De Wijs as modified by Maguire teaches the interventional device according to claim 11, wherein De Wijs further teaches the transducer strip further comprises a first electrical conductor and a second electrical conductor (fig. 8A-8B C1 as the first electrical conductor, C2 second electrical conductor), the first electrical conductor and the second electrical conductor extending along the length direction of the transducer strip (fig. 8A-8B C1 and C2 extend along the transducer laminate TL), and wherein the ultrasound transducer further comprises a first electrode and a second electrode (fig. 1C E1 and E2 electrodes), and 
wherein the first electrical conductor is in electrical contact with the first electrode and the second electrical conductor is in electrical contact with the second electrode (pg. 6 line 3-4 C1 and C2 provide electrical contact with E1 and E2) such that when the transducer strip is wrapped in the form of a spiral around the elongated shaft of the interventional device the first electrical conductor and the second electrical conductor each extend along the elongated shaft for making electrical contact with the ultrasound transducer at an axially-separated position along the elongated shaft with respect to the ultrasound transducer (fig. 8B the transducer laminate TL is wrapped in a spiral around the shaft N , and the C1 and C2 contact the transducer at different points).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over De Wijs as modified by Maguire as applied to claim 1 above, and further in view of Stigall et al., (US20150305710A1)(hereinafter “Stigall”).

	Regarding claim 6, De Wijs as modified by Maguire teaches the interventional device according to claim 1, wherein De Wijs further teaches an electrical shield layer (fig. 3 conductive layer CL pg. 3 line 33-pg. 4 line 2).
	However De Wijs as modified by Maguire fails to explicitly teach wherein the electrical shield layer is disposed between the ultrasound transducer and the protective tube.
	In the same catheter field of endeavor, Stigall teaches wherein the electrical shield layer (fig. 5 #502 conductive ground layer [0036] ) is disposed between the ultrasound transducer and the protective tube (fig. 5 #502 is between the transducer #210 and the #504 outer membrane that can be of a heat-shrinking material).
	It would have been obvious to one of ordinary skill in the art at the time to combine the device of De Wijs as modified by Maguire with the conductive layer of Stigall, as both invention relate to invasive ultrasonic catheter devices and the combination would yield predictable results to one of ordinary skill of the art. One of ordinary skill would have been able to carry out such a combination, and the results of the device of De Wijs as modified by Maguire using a conductive layer between the transducer and outer membrane are reasonably predictable.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over De Wijs as modified by Maguire as applied to claim 1 above, and further in view of Stapert et al., (WO2017102369A1)(hereinafter “Stapert”).

Regarding claim 13, De Wijs as modified by Maguire teaches the interventional device of claim 1, but fails to explicitly disclose an ultrasound-based position determination system comprising: a beamforming ultrasound imaging probe configured to generate an ultrasound field; an image reconstruction processor configured to provide a reconstructed ultrasound image corresponding to the ultrasound field of the beamforming ultrasound imaging probe; and a position determination processor configured to compute a position of the ultrasound transducer of the interventional device respective the ultrasound field based on ultrasound signals transmitted between the beamforming ultrasound imaging probe and the ultrasound transducer, and to provide an icon in the reconstructed ultrasound image based on the computed position of the ultrasound transducer.
However in the same ultrasound field of endeavor, Stapert teaches an ultrasound-based position determination system (Abstract invention is for tracking a position of an interventional device) comprising: 
a beamforming ultrasound imaging probe configured to generate an ultrasound field (fig. 1 pg. 6 line 1 – 3 #15 beamforming ultrasound imaging system imaging probe includes an #18 ultrasound imaging probe); 
an image reconstruction processor configured to provide a reconstructed ultrasound image corresponding to the ultrasound field of the beamforming ultrasound imaging probe (pg. 6 line 4 and line 28-31 image reconstruction unit IRU); and 
a position determination processor configured to compute a position of the ultrasound transducer of the interventional device respective the ultrasound field based on ultrasound signals transmitted between the beamforming ultrasound imaging probe and the ultrasound transducer (pg. 7 line 9-15 position determination unit tracks position of the device), and to provide an icon in the reconstructed ultrasound image based on the computed position of the ultrasound transducer (pg. 9 line 13-15 icons are the circles Cop and Cde).
It would have been obvious to one of ordinary skill in the art at the time to combine the device of De Wijs with the system of Stapert, as the system provides improved determination of the position of the distal end of the interventional device (pg. 3 line 31-33).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Erkamp et al., (US20170172544A1) is pertinent, as the reference teaches of a sensor device that includes a strip of multiple layers, of which consists of adhesive layers, ultrasound transducers, conductive shield layers, and is applied to medical devices such as a needle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/           Examiner, Art Unit 3793                                                                                                                                                                                             

/SEAN D MATTSON/           Primary Examiner, Art Unit 3793